[Cite as Toledo Bar Assn. v. Burkholder, 126 Ohio St. 3d 1232, 2010-Ohio-4256.]




                    TOLEDO BAR ASSOCIATION v. BURKHOLDER.
                      [Cite as Toledo Bar Assn. v. Burkholder,
                        126 Ohio St. 3d 1232, 2010-Ohio-4256.]
  (No. 2005-2394 — Submitted August 10, 2010 — Decided August 26, 2010.)
                        ON APPLICATION FOR REINSTATEMENT.
                                  __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Fred Joseph Burkholder, Attorney
Registration No. 0014094, last known business address in Toledo, Ohio.
        {¶ 2} The court coming now to consider its orders of June 21, 2006, and
September 17, 2008, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3),
suspended respondent for a period of six months, finds that respondent has
substantially complied with those orders and with the provisions of Gov.Bar R.
V(10)(A). Therefore,
        {¶ 3} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
        {¶ 5} For earlier cases, see Toledo Bar Assn. v. Burkholder, 109 Ohio
St.3d 443, 2006-Ohio-2817, 848 N.E.2d 840, and 119 Ohio St. 3d 1457, 2008-
Ohio-4665, 893 N.E.2d 848.
        BROWN,      C.J.,   and    PFEIFER,     LUNDBERG       STRATTON,         O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                              ______________________